PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/690,211
Filing Date: 17 Apr 2015
Appellant(s): Reines, Craig, Harold



__________________
Pedro Suarez, Reg. No. 45,895
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 February 2022 and 8 March 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.

Claims 1 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2013/0223614 (hereinafter, Tuchman) in view of U.S. Patent 9,641,686 (hereinafter, Johansson) further in view of U.S. P.G. Pub. 2010/0211428 (hereinafter, Duffy) and further in view of U.S. P.G. Pub. 2013/0198039 (hereinafter, Sridharan).





(2) Response to Argument

Regarding the 35 USC 112(b) rejection, Appellant argues that this rejection of claims 1 and 23 is not the focus of the Appeal, and the Appellant will address at a later time by deleting a phrase “one or more.”  Examiner respectfully disagrees.  There are two rejections under 35 USC 112(b), and the second listed would require adding the word “interaction” into “the edited customer preferences,” so it would be correct as “the edited customer interaction preferences.”  As this is a pending rejection, both rejections under 35 USC 112 (b) remain relevant to the Appeal.

Appellant argues that Tuchman automatically places a user on a predetermined route to navigate to a given action rather than allowing user selections on an interface to drive agent selection.  Examiner respectfully disagrees.  Paragraph 19 of Tuchman does not teach that a user navigates without providing their own information, but rather it describes how it is made easier for the user without the system having to provide lots of information about how to access resources as they are accessible via interface icons.  This paragraph further describes how users can guide themselves through various choices, analogous to Appellants' claim to provide customer interaction preferences through various selections.  With Appellants' reference to paragraph 41, it teaches if a user makes selected options in a sequential order for those preferences, it will save a "sequential map" for them to use in the same session.   If a person has another issue, they do not have to click through all the preference choices again in the same session.  This is not setting a user on a predetermined path whatsoever.   Tuchman is clearly 


Appellant argues that there is no motivation to combine or modify Tuchman with other references cited.  Examiner respectfully disagrees.  Examiner has provided motivation to combine all references in the previous 35 USC 103 rejection.  Johansson improves the ability of the customer service interface to provide the choices that the user would want to select.  Duffy adds specificity to calculation including sorting which would improve satisfaction levels if the agents best meeting customer preferences are presented.  Finally, Sridharan would add the ability for a user electing a suggestion which allows a customer to select agents currently unavailable if they want to wait as their preference.  It increases flexibility for user needs and improves service ratings through providing exactly what the customer desires.


Appellant argues that Johansson, Duffy, and Sridharan fail to cure any perceived differences in Tuchman.  Examiner respectfully disagrees.  Appellant argues that Johansson discloses preferences not presented in an interface.  Tuchman is relied upon 


For the above reasons, it is believed that the rejections should be sustained.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        
Conferees:
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683      

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.